DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13 & 19 are amended. Claims 5, 7, 16-17 & 20 are cancelled. Claims 1-4, 6, 8-15, 18-19 & 21 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  “is step (ii)” should read “in step (ii)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-14, 18-19 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2014/0287343 A1).
Regarding claims 1 & 11-12, Ono teaches a fuel cell including a fuel electrode having a catalyst layer (Figs. 1-2; [0034]-[0039]) comprising:							a carrier (131a); metal particles (131b) located on and contacting the carrier; an underlayer (133b’) located on the carrier and covering each of the metal particles such that all of the metal particles located within the underlayer are located on an in contact with the carrier and such that each of the metal particles located on and contacting the carrier is entirely enclosed by the carrier and the underlayer; and an ionomer-based layer (133c’) located over and covering the underlayer (Figs 5 & 10C; [0083]-[0085] & [0098]-[0101]), 				wherein the underlayer includes a polymer material and the ionomer-based layer includes a proton-conducting resin ([0070]-[0073] & [0099]), and wherein a thickness of the underlayer between the carrier and the ionomer-based layer is larger than a thickness of the underlayer between each of the metal particles and the ionomer-based layer, and a surface of the underlayer facing the ionomer-based layer has a convex shape at each of the metal particles (Fig. 10C). 
Regarding claim 2, Ono teaches the catalyst layer of claim 1, wherein the underlayer is comprised of a material having an N or O atom, and an aromatic ring such as sulfonated polybenzimidazole alkyl ([0073]).
Regarding claim 3, Ono teaches the catalyst layer of claim 1, wherein the proton-conducting resin has a sulfonate group in a side chain ([0072]-[0073]).
Regarding claim 4, Ono teaches the catalyst layer of claim 1, wherein the carrier is a carbon black with a surface area of about 500 m2
Regarding claim 6, Ono teaches the catalyst layer of claim 1, wherein the underlayer is present between each of the plurality of metal particles and the ionomer-based layer, and between an entire surface of the carrier and the ionomer-based layer (Fig. 5 & 10C).
Regarding claim 8, Ono teaches the catalyst layer of claim 1, wherein the thickness of the underlayer formed between each of the plurality of metal particles and the ionomer-based layer is smaller than half the thickness of the underlayer formed between the carrier and the ionomer-based layer (Fig. 10C).
Regarding claim 9, Ono teaches the catalyst layer of claim 1, wherein a part of the ionomer-based layer covering each of the plurality of metal particle has a constant thickness (Figs. 5 & 10C).
Regarding claim 10, Ono teaches the catalyst layer of claim 1, wherein the underlayer has a constant thickness within areas above each of the plurality of metal particles (Figs. 5 & 10C).
Regarding claims 13 & 18, Ono teaches a method of producing a catalyst layer, the method comprising:												(i) applying metal particles to a carrier such that each of the metal particles contact the carrier (Figs. 5 & 10C; [0186]),										(ii) then bringing a first solution including a polymer material into contact with the carrier having the metal particles applied thereto to form an underlayer on the carrier and covering each of the metal particles such that all of the metal particles located within the underlayer are located on and in contact with the carrier and such that each of the metal particles located on and in contact with the carrier is entirely enclosed by the carrier and the underlayer (Figs. 5 & 10C; [0187]), and 													(iii) then applying a second solution including a proton-conducting resin to the underlayer 
Regarding claim 14, Ono teaches the method of claim 13, wherein the first solution includes ethyl alcohol ([0187]). While Ono does not explicitly teach the ethyl alcohol being an adhering material that easily adsorbs onto the metal particles, it is noted that the instant specification cites alcohols as an example of easily adhesive materials ([0224]).
Regarding claims 19 & 21, Ono teaches a catalyst layer (Figs. 1-2; [0034]-[0039]) comprising:												a carrier (131a); metal particles (131b) located on and contacting the carrier; an underlayer (133b’) located on the carrier and covering each of the metal particles such that all of the metal particles located within the underlayer are located on an in contact with the carrier and such that each of the metal particles located on and contacting the carrier is entirely enclosed by the carrier and the underlayer; and an ionomer-based layer (133c’) located over and covering the underlayer (Figs 5 & 10C; [0083]-[0085] & [0098]-[0101]), 			.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2014/0287343 A1) in view of Madden (US 2013/0157169 A1).
Regarding claim 15, Ono teaches the method of claim 13 but is silent as to the first solution being one of two solutions including different concentrations of the polymer material .

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 & 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendments to claims 1, 13 & 19 has prompted a new ground of rejection in view of the newly cited Ono reference presented in the rejections above. As instantly claimed, the subject matter of claims 1-4, 6, 8-14, 18-19 & 21 is found to be anticipated by Ono with claim 15 found to be obvious over the combined teachings of Ono and Madden.				Thus, in view of the foregoing, claims 1-4, 6, 8-15, 18-19 & 21 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727